Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the continuation application filed on 07/31/2018.
The drawings filed on 07/31/2018 are acceptable.
Claims 1-14 are pending and have been examined.
The information disclosure statement/s (IDS/s) submitted on 07/31/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
Allowable Subject Matter
Claims 1-14 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “where each of the two protection elements is associated with the node nearest the protection element, and for each of the two protection elements; configured to determine a direction of the current in the branch relative to the node associated with which said protection element, the direction being determined as one of a first direction in which the current enters into the branch by the node with which said protection   element is associated, and a second direction in which the current leaves the branch by the node with which said protection element is associated; the central processing unit is configured to select, as a function of the direction of the current determined by the current sensor a selected threshold value as one of, a first value or a second threshold value greater than the first threshold value in absolute value, and to compare the value of the intensity of the current to the selected threshold value; and the 
In re to claim 5, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a processing unit configured to: receive information from the current sensor indicative of the value and direction of the current in the branch; select a selected current threshold based on the direction of the current, wherein the selected current threshold is a first current threshold or a second current threshold greater than the first current threshold; compare the selected current threshold to the value of the current in the branch; and command the current limiter device to limit the current in the branch if the comparison determines that the value of the current exceeds the selected current threshold”.
In re to claim 10, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “select a selected current threshold based on the direction of the current, wherein the selected current threshold is either a first current threshold or a second current threshold greater than the first current threshold; compare the selected current threshold to the value of the current in the branch; and command a current limiter in the branch to limit the current in the branch if the comparison determines that the value of the current exceeds the selected current threshold”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-4, claims 2-4 depend from claim 1, thus are also allowed for the same reasons provided above.  
In re to claims 6-9, claims 6-9 depend from claim 5, thus are also allowed for the same reasons provided above.     
In re to claims 11-14, claims 11-14 depend from claim 10, thus are also allowed for the same reasons provided above.     
      	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/YEMANE MEHARI/Primary Examiner, Art Unit 2839